DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 02/02/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. By this amendment, claims 1, 8 and 17-18 are amended. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 12:
	Applicant contests, in light of the amendments presented, the previous Office Action rejection of claims 1, 5 - 6, 8 - 9, 11 - 12, 15 - 18 and 20, under AIA  35 U.S.C. 103 as being unpatentable over Uchida (US 2006/0029382 Al) in view of Bramoulle (US 2008/0143832 Al) and in view of Marcu (US 2006/0284895 Al) and further in view of Lin (US 2015/0181142 Al). 
Claims 1 and 8 as amended, recites, inter alia: "in the DOL mode of the camera, image synthesizing performed in the camera for generating the synthesis image in the DCG mode is bypassed.” Applicant submits that Uchida, Bramoulle, Marcu and Lin, either alone or in combination, fail to teach or suggest the above claimed feature. 
	Withdrawal of the rejection of claim 1 is believed appropriate and is requested.
	Claim 17 is also amended, solely for the purpose of expediting prosecution, to recite, among other features, "upon the brightness parameter being larger than the parameter threshold, image synthesizing performed in the camera for generating the gain synthesis image when the brightness parameter is smaller than the parameter threshold is bypassed' similar to amended claim 1. 
 	Dependent claims 5 - 6, 9, 11 -1 2, 15 - 16, 18 and 20 depend inter alia from independent claim 1, 8 or 17, include further patentable features, and are considered patentable at least by the virtue of their dependency. Withdrawal of the rejections of these claims is believed appropriate and respectfully requested. 
 	Claims 2, 3, 4, 10, 14 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Uchida in view of Bramoulle and in view of Marcu and Lin and further in view of Klomark (US 2006/0050927 Al), and are also considered patentable at least by the virtue of their dependency. 
  Response to Applicant’s arguments
	After careful review of Applicant’s arguments in light of the amendments presented, Examiner maintains the previous Office Action rejection of claims 1, 5 - 6, 8 - 9, 11 - 12, 15 - 18 and 20, under AIA  35 U.S.C. 103 as being unpatentable over Uchida (US 2006/0029382 Al) in view of Bramoulle (US 2008/0143832 Al) and in view of Marcu (US 2006/0284895 Al) and further in view of Lin (US 2015/0181142 Al). 
Indeed, claims 1 and 8 as amended, recites, inter alia: "in the DOL mode of the camera, image synthesizing performed in the camera for generating the synthesis image in the DCG mode is bypassed.” Applicant submits that Uchida, Bramoulle, Marcu and Lin, either alone or in combination, fail to teach or suggest the above claimed feature. DOL mode and DCG mode are well known techniques in the art (pixel technology in various cameras); DOL is commonly used in image processing technology for subjects with high contrast by synthesizes different exposure conditions into an image so that both bright and dark data can be seen at the same time. resulting in improved picture quality, especially under poor light conditions; dual conversion gain pixel improves dynamic range by changing the conversion gain based on the illumination level. (See Uchida, Pars. 0028 and 0036; See also Lin, Par. 0021 and Fig. 5 as noted in the rejection below)
Thus, the added feature would not make the claim distinguishing from the prior art, since it merely entails bypassing image synthesizing performed in the camera for generating the synthesis image in the DCG mode, in DOL mode.
The Office, however, pointed to claims 7 and 13 as allowable subject matter, because the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, but not the additional limitations to Claim 1, and reciting: further comprising a memory configured to record multiple first exposure times and multiple first conversion gains for acquiring the first exposure image under different ambient light intensity, and multiple second exposure times and multiple second conversion gains for acquiring the second exposure image under the different ambient light intensity.
This does not correspond to the amendments brought in claims 1, 8, and 17.   
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 5 – 6, 8, 9, 11, 12, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida. (US 20060029382 A1), and Bramoulle (US 20080143832 A1) in view of Marcu  et al. (US 20060284895 A1), hereinafter “Marcu,” and in view of Lin et al. (US 20150181142 A1), hereinafter “Lin.”

	In regard to claim 1, A Uchida discloses: a camera, (Abstract, Fig. 1 and Pars. 0011, 0027) comprising: an image sensor configured to generate images successively; (See Uchida, Abstract and Pars. 0028: images obtained by first and second exposures; Par. 0039: CCD image sensor 5 takes the subject images continuously (i.e., successively) to obtain image data) and 
 	a processor coupled to the image sensor (See Uchida, Fig. 1: system controller 2 controls each circuit of the digital still camera, and is coupled to the image sensor (e.g., data processing circuit 11; See also Par. 0027) 
Nonetheless, Uchida is deficient about a processor configured to, in a low power mode, identify ambient light intensity and performing trigger event detection, control the image sensor to output a first exposure image  and a second exposure image by operating in a digital-overlap (DOL) mode, and control the image sensor to operate in a dual-conversion-gain (DCG) mode and output a synthesis image when the trigger event detection is positive under certain conditions related to the ambient light intensity with respect to a given brightness threshold.
While Uchida does not suggest a processor configured to operate in a low power mode, Bramoulle teaches a device comprising an energy management module and an autonomous power source to make said device change over from a waiting mode to a working mode by activating the supply of the image acquisition module by the said autonomous power source when the a signal changes over from a state to another state. (See Bramoulle, Abstract). The disclosures suggest a processor configured to operate in a low power mode. (See Bramoulle, Pars. 0019 – 0021; Par. 0061: circuit changes back over to the waiting mode with low energy consumption (low power consumption, lower than the power consumed in nominal mode))   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Uchida and Bramoulle, before him/her, to combine the teachings of both references, in order to implement a camera system having an image sensor and a processor configured to operate in a low power mode. 
	Additionally, Marcu teaches a processor coupled to a sensor and configured to identify ambient light intensity (See Marcu, Abstract: method includes receiving an input signal from a sensor, signal which indicates an amount of ambient light intensity; Par. 0011: processor for identifying an amount of ambient light intensity detected by the sensor) and perform trigger event detection, (See Marcu, Par. 0028: sensor 102 can monitor the received light and then signal the computing device 104 once a change in ambient light intensity is detected; which must exceed some threshold in order to trigger a signal from the sensor 102 to the computing device 104; - The passages suggest performing trigger event detection, an event being of the type of change in light intensity) 
	Moreover, Uchida teaches a processor coupled to a sensor and configured to:
control the image sensor to output a first exposure image (See Uchida, Abstract: digital still camera has a function to perform first and second exposures in a single imaging sequence; Par. 0028: images obtained by the first and the second exposures are synthesized to create one taken image; Par. 0029: CCD image sensor 5 outputs an electrical imaging signal which was converted from an optical object image; Par. 0071: first exposure carried out for the predetermined first shutter speed, image signal of the first exposure is output from the CCD image sensor 5) and a second exposure image by operating in a digital-overlap (DOL) mode when the trigger event detection is positive (See again Uchida, Abstract as cited above in regard to performing second exposures in an imaging sequence; See also Par. 0013: imaging conditions in exposure determined to obtain proper exposure amount according to measured brightness;  Pars. 0028, 0062 and 0063: exposure decision circuit 40 determines settings for the second exposure; See further Marcu in disclosure of performing trigger event detection, in Par. 0028: sensor 102 can signal the computing device 104 once a change in ambient light intensity is detected; which must exceed some threshold in order to trigger a signal from the sensor 102; - (event detected such as a change in light intensity)) and the ambient light intensity is larger than a first brightness threshold, (See again Uchida, Par. 0013 as cited above in regard to imaging conditions in exposure determined according to brightness; See further Marcu, Par. 0008: method including determining whether one or more threshold conditions have been met based on the input signal; adjusting gamma correction if the threshold conditions have been met; threshold conditions can be determining whether a change in ambient light intensity exceeds a predetermined amount (i.e., a given brightness threshold) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Uchida, Bramoulle and Marcu, before him/her, to combine the teachings of those references, in order to implement a camera system having two exposure modes, so as to output first exposure image  and second exposure image to output a synthesis image based on trigger event detection, under certain conditions related to the ambient light intensity and a given brightness. 
The combination of Uchida, Bramoulle and Marcu is not specific about a processor coupled to a sensor and configured to control the image sensor to operate in a dual-conversion-gain (DCG) mode and output a synthesis image when the trigger event detection is positive and the ambient light intensity is smaller than a second brightness threshold, wherein in the DOL mode of the camera, image synthesizing performed in the camera for generating the synthesis image in the DCG mode is bypassed.
However, the concept of dual conversion gain operation mode is taught by Lin in the disclosure of an image sensor to control through a processor the image sensor to operate in a dual-conversion-gain (DCG) mode (See Lin, Par. 0021: Fig. 5: timing diagram illustrating the dual conversion gain operation mode of the image sensor 100; - for the dual conversion gain operation mode, the exposure process of each pixel is repeated with the switch unit 106 turned on after the exposure process of each pixel has been performed with the switch unit 106 turned off, i.e. the exposure process of each pixel is performed twice) 
Moreover, Uchida relates to a processor to control the image sensor to output a synthesis image when the trigger event detection is positive (See Uchida, Abstract and Par. 0028: images obtained by the first and the second exposures are synthesized to create one taken image; Pars. 0028, 0029: CCD image sensor 5 outputs an electrical imaging signal which was converted from an optical object image; See again Uchida, Abstract as cited above in regard to performing second exposures in an imaging sequence; See also Pars. 0062 and 0063: exposure decision circuit 40 determines settings for the second exposure; See further Marcu in disclosure of performing trigger event detection, in Par. 0028: sensor 102 can signal the computing device 104 once a change in ambient light intensity is detected; which must exceed some threshold in order to trigger a signal from the sensor 102; - (event detected such as a change in light intensity)) and the ambient light intensity is smaller than a first brightness threshold, (See Uchida, Par. 0013 as cited above in regard to imaging conditions in exposure determined according to brightness; See further Marcu, Par. 0008: method including determining whether one or more threshold conditions have been met based on the input signal; - (it is reasonable to assume from the disclosure that the condition of the ambient light intensity being smaller than a given brightness threshold is implied in the determining whether one or more threshold conditions have been met)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Uchida, Bramoulle, Marcu and Lin, before him/her, to combine the teachings of those references, in order to implement a camera system having two exposure modes, so as to operate in a dual-conversion-gain mode and output a synthesis image based on trigger event detection, and conditions related to the ambient light intensity having a given brightness. 

	In regard to claim 5, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, wherein when the trigger event detection is positive, (See Uchida, Pars. 0028, 0062 and 0063: exposure decision circuit 40 determines settings for the second exposure; See also Marcu in disclosure of performing trigger event detection, in Par. 0028: sensor 102 can signal the computing device 104 once a change in ambient light intensity is detected; which must exceed some threshold in order to trigger a signal from the sensor 102; - (event detected such as a change in light intensity and indicating trigger event detection as positive)) the processor is further configured to output an auto exposure parameter as well as at least one of a trigger signal and a wakeup exposure mode. (See Par. 0044: device with the automatic light amount control function, which relates to light exposure; Par. 0068: function of exposure decision circuit 40; Par. 0088: flashlight photography mode automatically shifts to normal photography mode to carry out normal photography; See also Bramoulle, Pars. 0059 - 0061: circuit maintained in intermediate waiting mode as long as it does not receive any wakeup call from one of its input signals; when a wakeup call is received, the circuit then changes back over to its working mode; conversely, the circuit changes back over to the waiting mode with low energy consumption)	In regard to claim 6, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, wherein the synthesis image comprises different image regions obtained by amplifying a same image (See Uchida, Abstract: digital still camera has a function to perform first and second exposures in a single imaging sequence; Par. 0028: images obtained by the first and the second exposures are synthesized to create one taken image; i.e., Uchida teaches a processor coupled to a sensor and configured to
control the image sensor to output exposure image; See further Par. 0034: White Balance is adjusted by increasing or decreasing the gains to amplify analog signals; - The disclosure is applicable to fulfill the condition of synthetizing different image regions obtained by amplifying a same image); which is generated by the image sensor, using different conversion gains. (The concept of dual conversion gain operation mode is taught by Lin in the disclosure of an image sensor to control through a processor the image sensor to operate in a dual-conversion-gain mode (See Lin, Par. 0021: Fig. 5: timing diagram illustrating the dual conversion gain operation mode of the image sensor 100; - for the dual conversion gain operation mode, the exposure process of each pixel is repeated with the switch unit 106 turned on after the exposure process of each pixel has been performed with the switch unit 106 turned off, i.e. the exposure process of each pixel is performed twice))	In regard to claim 8, the combination of Uchida, Bramoulle, Marcu and Lin discloses: an imaging system, comprising: a camera configured to, in a low power mode, identify ambient light intensity and perform trigger event detection, in a digital-overlap (DOL) mode, output a DOL mode signal, a first exposure image and a second exposure image when the trigger event detection is positive and the ambient light intensity is larger than a first brightness threshold, and in a dual-conversion-gain (DCG) mode, output a DCG mode signal and a gain synthesis image when the trigger event detection is positive and the ambient light intensity is smaller than a second brightness brightness threshold; (See rationale applied to rejection of Claim 1, since those limitations disclosed for the system of Claim 8 are also similar to the limitations of the camera of Claim 1) and a control host configured to generate an exposure synthesis image according to the first exposure image and the second exposure image when the DOL mode signal is received, (See again rationale applied to rejection of Claim 1 as applied, mutatis mutandis, to the present condition) and record the gain synthesis image when the DCG mode signal is received, wherein in the DOL mode of the camera, image synthesizing performed in the camera for generating the gain synthesis image in the DCG mode is bypassed. (See Uchida, Par. 0040: memory card 16 as a recording medium for recording images; See also rationale applied to rejection of Claim 1, in regard to the DOL mode and the DCG mode)
	In regard to claim 9, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein the camera is configured to capture the first exposure image with a first exposure time and capture the second exposure image with a second exposure time different from the first exposure time; (See rationale applied to rejection of Claim 1, since those limitations disclosed for the system of Claim 8 are also similar to the limitations of the camera of Claim 1) and the control host is configured to divide the first exposure image into a plurality of first image regions, divide the second exposure image into a plurality of second image regions, (See rationale applied to rejection of Claim 6 in regard to the feature of the synthesis image comprising different image regions obtained by amplifying a same image (See Uchida, Abstract: digital still camera has a function to perform first and second exposures in a single imaging sequence; Par. 0028: images obtained by the first and the second exposures are synthesized to create one taken image; i.e., Uchida teaches a processor coupled to a sensor and configured to control the image sensor to output exposure image; See further Par. 0034: White Balance is adjusted by increasing or decreasing the gains to amplify analog signals) compare signal features between the first image regions and the corresponding second image regions, and combine the first image region having the larger signal feature than the corresponding second image region with the second image region having the larger signal feature than the corresponding first image region to form the exposure synthesis image. (Those features are not novel to the disclosures of the cited references as applied in rejection of Claim 6, since they are based on common mathematical operations of comparing and combining image regions based on relative sizes of image signal feature in forming exposure synthesis image) 	In regard to claim 11, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein the gain synthesis image comprises different image regions obtained by amplifying a same image, which is acquired by the camera, using different conversion gains. (Claim 11 is rejected on the same basis as evoked in rejection of Claim 6 as analyzed above, since the additional features to Claim 8 are similar to those disclosed in Claim 6)	In regard to claim 12, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein when the camera is first time connected to the control host, the control host is further configured to store the first brightness threshold and the second brightness threshold into a memory of the camera. (Claim 12 is rejected on the same basis as evoked in rejection of Claim 1 as analyzed above, since the additional features to Claim 8 are not novel to the disclosure of Uchida, Fig. 1 and Par. 0027: ROM 2a, connected to the system controller 2 (which , stores a program and parameters for carrying out various sequences including a photographic sequence particular to this invention. The ROM 2a stores other data, such as white balance adjustment values for various light sources. A RAM 2b, connected to the system controller 2 (which is part of the camera system), is utilized as a work memory for temporarily memorizing data necessary for carrying out the photographic sequence (such data would include, e.g., first and second brightness threshold; See also Par. 0077: data stored in buffer memory 12)
	In regard to claim 15, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein in the low power mode the camera is configured to identify the ambient light intensity according to a conversion gain and/or an exposure time obtained in an auto exposure procedure, according to an intensity summation or an intensity average of an image acquired thereby, according to a driving strength or an operating frequency of a light source, according to an operating frequency thereof, or according to a detection signal of an external ambient light sensor. (Claim 15 is rejected on the same basis as evoked in rejection of Claim 1 and Claim 4 as analyzed above, since the additional features to Claim 8 are similar to those disclosed in Claim 4, in regard to an intensity summation or an intensity average of an image acquired thereby, according to a driving strength or an operating frequency of a light source, according to an operating frequency thereof, or according to a detection signal of an external ambient light sensor)	In regard to claim 16, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein when the trigger event detection is positive, the camera is further configured to sequentially output a trigger signal and an auto exposure parameter to the control host. (Claim 16 is rejected on the same basis as evoked in rejection of Claim 1 and Claim 5 as analyzed above, since the additional features to Claim 8 are similar to those disclosed in Claim 5, in regard to output a trigger signal and an auto exposure parameter)	In regard to claim 17, the combination of Uchida, Bramoulle, Marcu and Lin discloses: an imaging system, comprising: a camera configured to, in a low power mode, perform an auto exposure procedure when a trigger signal is generated to determine an exposure time and a conversion gain to accordingly calculate and output a brightness parameter, output different exposure images when the brightness parameter is smaller than a parameter threshold, and output a gain synthesis image when the brightness parameter is larger 6Application No.: 16/881,437than a parameter threshold, and output a gain synthesis image when the brightness parameter is smaller than the parameter threshold, wherein upon the brightness parameter being larger than the parameter threshold, image synthesizing performed in the camera for generating the gain synthesis image when the brightness parameter is smaller than the parameter threshold is bypassed; and a control host configured to end the low power mode when the trigger signal is received, and receive the brightness parameter to accordingly identify a data format of images sent by the camera, wherein the trigger signal and the brightness parameter are received by the control host with a predetermined time interval difference, and the auto exposure procedure is accomplished within the predetermined time interval. (Claim 17 is rejected on the same basis as evoked in rejection of Claim 1, Claim 4, Claim 5 and Claim 8 as analyzed above, since those features are not novel to the disclosures of the cited references as applied in the rejection of those claims)
	In regard to claim 18, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 17, wherein the gain synthesis image comprises different image regions obtained by amplifying a same image, which is acquired by the camera, using different conversion gains. (Those features are not novel to the disclosures of the cited references as applied in rejection of Claim 6, Claim 9 and Claim 17 as analyzed above)	In regard to claim 20, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 17, wherein the trigger signal is sent to both of the camera and the control host. (Claim 20 is rejected on the same basis as evoked in rejection of Claim 8, Claim 12 and Claim 17 as analyzed above, since the features added to Claim 17 represent routine operations of sending trigger signals to other modules such as a camera and a control host)


9.	Claims 2, 3, 4, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida. (US 20060029382 A1), and Bramoulle (US 20080143832 A1) in view of Marcu  et al. (US 20060284895 A1), hereinafter “Marcu,” and in view of Lin et al. (US 20150181142 A1), hereinafter “Lin,” and further view of Klomark et al. (US 20060050927 A1), hereinafter “Klomark.”

	In regard to claim 2, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, but is deficient about certain features disclosed in the subsequent limitations such as “first brightness threshold being different from second brightness threshold”, or “ambient light intensity being between first brightness threshold and second brightness threshold“    
	However, Klomark teaches the additional limitation to Claim 1 comprising a camera system, wherein the first brightness threshold is different from the second brightness threshold, (See Klomark, Par. 0018: arrangement is adapted to have a first mode of operation when the surrounding brightness is above a first predetermined threshold and a second mode of operation when the surrounding brightness is below a second predetermined threshold; See also Par. 0060) and when the ambient light intensity is between the first brightness threshold and the second brightness threshold, (See Klomark, Fig. 11 and Par. 0050: alternative mode of operation could be used when the ambient light intensity reduces below a predetermined level (which suggests an upper limit of a brightness threshold), Pars. 0059 and 0060: intermediate ambient light intensity; ABE method may be used when ambient light intensity is below a first predetermined or calculated level (which suggests a given brightness threshold), and the colour method may be used if the ambient light intensity is above a second predetermined or calculated level, i.e., intensity between first brightness threshold and second brightness threshold)
  	Moreover, Uchida, combined with Marcu and Bramoulle complement Klomark in teaching that: the image sensor is controlled to operate in an operating mode before the low power mode is entered. (See Uchida, Par. 0013 as cited above in regard to imaging conditions in exposure determined according to brightness; See further Marcu, Par. 0008: as cited above; Refer also to Bramoulle as cited above for rejection of Claim 1, and in regard to the suggestion of processor configured to operate in a low power mode as indicated in Bramoulle, Pars. 0019 – 0021; Par. 0061: circuit changes back over to the waiting mode with low energy consumption (low power consumption, lower than the power consumed in nominal mode))   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Uchida, Bramoulle, Marcu Lin and Klomark, before him/her, to combine the teachings of those references, in order to implement a camera system having two exposure modes, so as to operate in a dual-conversion-gain mode and output a synthesis image based on trigger event detection, and conditions related to the ambient light intensity having a given brightness levels. 
	In regard to claim 3, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, wherein in the low power mode the processor is configured to perform the trigger event detection according to the images generated by the image sensor, (See rationale applied above to rejection of Claim 1, as applied here, mutatis mutandis, to rejection of Claim 1, in regard to the processor being configured to perform trigger event detection according to generated images) according to a detection signal generated by a thermal sensor outside the camera, or according to a pressing signal generated by a doorbell or a touch panel outside the camera. (These conditions are not novel to the disclosures of the cited references for rejection of Claim 2 and Claim 3; See Uchida in regard to signal generated outside the camera as indicated in Par. 0027: system controller 2 controls each circuit of the digital still camera in response to an operation signal input from an input section 3. The input section 3 is constituted of various operation members such as a release button and a mode selection member)	In regard to claim 4, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, wherein in the low power mode the processor is configured to identify the ambient light intensity (See Marcu, Abstract: method includes receiving an input signal from a sensor, signal which indicates an amount of ambient light intensity; Par. 0011: processor for identifying an amount of ambient light intensity detected by the sensor; - (i.e., Marcu teaches a processor coupled to a sensor and configured to identify ambient light intensity)) 
 	according to a conversion gain and/or an exposure time obtained in an auto exposure procedure, (See Uchida, Par. 0035: data processing circuit 11 carries out normal image processes such as a synthesize process and a digital gain process; See also Par. 0068)
 	according to an intensity summation or an intensity average of the images generated by the image sensor, (See Uchida, Par. 0036: synthesize process is carried out by simply adding (i.e.,  through summation) each image data obtained by first and second exposures)
according to a driving strength or an operating frequency of a light source, according to an operating frequency of the image sensor, (These conditions are not novel to the disclosures of the cited references as used above for the rejection of claims 1 - 3; - (operating frequency of a light source, operating frequency of an image sensor, represent known parameters related to processes involving such as detecting or identifying ambient light intensity)) or 
according to a detection signal of an ambient light sensor outside the camera. (See rationale applied to rejection of Claim 3, on the basis of Uchida in regard to signal generated outside the camera as indicated in Par. 0027: system controller 2 controls each circuit of the digital still camera in response to an operation signal input from an input section 3) 	In regard to claim 10, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein the first brightness threshold is different from the second brightness threshold, and when the ambient light intensity is between the first brightness threshold and the second brightness threshold, the camera outputs a mode signal of an operating mode before the low power mode is entered. (Claim 10 is rejected on the same basis as evoked in rejection of Claim 2 as analyzed above, since those features are similar to those disclosed in Claim 2)

	In regard to claim 14, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 8, wherein in the low power mode the camera is configured to perform the trigger event detection according to an image acquired thereby, according to a detection signal generated by an external thermal sensor, or according to a pressing signal generated by an external doorbell or an external touch panel. (Claim 14 is rejected on the same basis as evoked in rejection of Claim 1 and Claim 3 as analyzed above, since the additional features to Claim 8 are similar to those disclosed in Claim 3, in regard to a detection signal generated by an external thermal sensor, or according to a pressing signal generated by an external doorbell or an external touch panel.)
	In regard to claim 19, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 17, wherein the camera is configured to, in the low power mode, generate the trigger signal according to an image acquired thereby, receive the trigger signal from an external thermal sensor, or receive the trigger signal from an external doorbell or an external touch panel. (Those features are not novel to the disclosures of the cited references as applied in rejection of Claim 3 and Claim 17 as analyzed above)


Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of Claim 7. 
 	In regard to claim 7, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the camera as claimed in claim 1, but not the additional limitations to Claim 1, and reciting: further comprising a memory configured to record multiple first exposure times and multiple first conversion gains for acquiring the first exposure image under different ambient light intensity, and multiple second exposure times and multiple second conversion gains for acquiring the second exposure image under the different ambient light intensity. 
	In regard to claim 13, the combination of Uchida, Bramoulle, Marcu and Lin discloses: the imaging system as claimed in claim 12, but not the conditions: wherein the memory is further configured to record multiple first exposure times and multiple first conversion gains for acquiring the first exposure image under different ambient light intensity, and multiple second exposure times and multiple second conversion gains for acquiring the second exposure image under the different ambient light intensity. 

References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hadap et al. (US 20090110322 A1) teaches METHODS AND SYSTEMS FOR ESTIMATING ILLUMINATION SOURCE CHARACTERISTICS FROM A SINGLE IMAGE.
Muraki et al. (US 20090109323 A1) teaches IMAGE PICK-UP APPARATUS, IMAGE PLAYBACK APPARATUS, METHOD OF CONTROLLING A RECORDING OPERATION, METHOD OF CONTROLLING A DISPLAYING OPERATION, AND RECORDING MEDIUM.
Holz (US 20140125775 A1) teaches THREE-DIMENSIONAL IMAGE SENSORS.
	

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487